



Exhibit 10.37
Consulting Agreement
This Consulting Agreement dated as of November 30, 2018 (this “Agreement”)
reflects the agreement of Tribune Media Company (the “Company”) and Edward P.
Lazarus (“Consultant”) with respect to the Company’s engagement of Consultant’s
services as of the Effective Date (as defined below).
1.Engagement; Scope of Services.


(a)Engagement. During the Term, Consultant shall act as special advisor to the
Chief Executive Officer (“CEO”) and Board of Directors (the “Board”) of the
Company and be available to consult, advise and perform the following services
for the Company (the “Services”): oversight of the Company’s regulatory
compliance, management of the Company’s litigation with Sinclair Broadcast
Group, Inc. and any class actions and material litigation in existence
immediately prior to the date of this Agreement, assistance with strategic
corporate opportunities, including a potential sale of the Company, and any
other matters as may be reasonably requested by the CEO from time to time and
agreed to by Consultant.


(b)Time Commitment; Location. During the Term, Consultant agrees to devote to
the business time and attention necessary to perform the Services. Consultant
may engage in other business activities during the Term; provided that (i) such
other business activities do not violate Section 4 of this Agreement and (ii)
Consultant complies with the Company’s Code of Ethics and Business Conduct and
Company’s Policy on Trading in Securities, as in effect during the Term (as
defined below). Consultant shall be permitted to perform the Services where, in
good faith, he deems appropriate, which may require travel on behalf of the
Company.


(c)Term. Consultant’s engagement of the Services will commence on January 1,
2019 (the “Effective Date”) and will continue until the Term Expiration Date,
unless extended upon mutual written agreement of the parties or terminated
earlier by either party upon written notice to the other party (the “Term”),
except Consultant must provide the Company with at least 30 days’ written notice
of his termination of the Term. As used herein, the “Term Expiration Date” means
(x) December 31, 2019 or (y) if a Change in Control (as defined below) has not
occurred prior to or on December 31, 2019 due to the absence of regulatory
approval of the Change in Control or any other regulatory delay, March 31, 2020.


(d)Independent Contractor Status. Consultant shall perform the Services
hereunder as an independent contractor and shall in all respects retain control
over and responsibility for his own operations. Consultant agrees that he shall
not be an employee or agent of the Company or any of its affiliates as a result
of the provision of the Services, nor shall Consultant have the authority (nor
hold himself out as having such authority) to contract in the name of, bind, or
otherwise act on behalf of, the Company or any of its affiliates.


(e)Compliance Matters. In his performance of the Services, Consultant shall
comply with all applicable laws, rules and regulations, including securities
laws, and all applicable Company policies and procedures, including the
Company’s Code of Ethics and Business Conduct and the Company’s Policy on
Trading in Securities, as in effect during the Term.


(f)Indemnification. Consultant will be entitled to indemnification and prompt
advancement of legal fees, costs and expenses, on the same terms as
indemnification and advancement are made available to senior executives of the
Company, whether through the Company’s bylaws or otherwise.






--------------------------------------------------------------------------------





2.Annual Compensation.


(a)Consulting Fee. During the Term, and subject to the terms and conditions set
forth herein, Consultant shall be entitled to receive an annual base fee payment
in cash of $375,000 (the “Consulting Fee”), which will be paid in semi-weekly
installments.


(b)Bonus. Provided that Consultant performs the Services through December 31,
2019, Consultant will be eligible for a completion of services bonus with a
target amount of $375,000 (“Target Bonus”). The ultimate bonus to be paid to
Consultant shall be determined by the Company in its sole discretion based on
factors including Consultant’s performance of the Services (it being understand
that the amount of any bonus paid to Consultant may be higher or lower than the
Target Bonus amount). This bonus shall be paid in cash and in a lump sum, no
later than March 15, 2020 (and, for the avoidance of doubt, this bonus payment
shall not be conditioned on Consultant providing any services to the Company
after December 31, 2019).


(c)Continued Vesting of Equity Awards. Consultant’s performance of the Services
during the Term shall be applied towards the vesting of outstanding Options,
RSUs, Restricted Stock and PSUs (as such terms are defined below) issued to him
by the Company. In accordance with the Tribune Media Company 2016 Incentive
Compensation Plan, because Consultant is continuing to provide the Services, the
termination of his employment prior to the Effective Date shall not result in
the termination of any of his equity awards or be considered a termination of
his service thereunder.


(d)Reimbursement of Expenses. The Company shall reimburse Consultant for
reasonable and customary out-of-pocket business expenses incurred by Consultant
in connection with Consultant’s rendering of the Services in accordance with the
Company’s internal policies and procedures with respect to the reimbursement of
expenses generally.
  
(e)No Employee Benefits, etc. Consultant shall not be entitled to and shall make
no claim to any rights or benefits afforded to employees of the Company or its
affiliates (other than any claim for medical coverage under COBRA). Consultant
agrees that he is solely responsible for payment of all applicable workers’
compensation, disability benefits and unemployment insurance, and for
withholding and paying such employment taxes and income withholding taxes. In
the event that any federal, state or local government or administrative agency
or any court determines that Consultant acted as an employee of the Company or
any of its affiliates in performing any of the Services, Consultant waives any
and all claims that he may have as a result of any such determination and
acknowledges that he has agreed to render the Services with the understanding
that he has no right or entitlement to any benefits or compensation, except as
expressly provided herein. In the event the Company or any of its affiliates is
found to be liable for worker’s compensation, disability benefits, unemployment
insurance, employment or withholding taxes or liability of a similar nature, the
Company shall have the right to recover an equivalent amount, including any
interest or penalties paid in connection therewith, from Consultant.


(f)Sole Compensation. Other than as provided in this Section 2 and in Section 3
hereof, Consultant shall not be entitled to any compensation for Consultant’s
provision of the Services.


3.Effects of Termination.


(a)Accrued Compensation. Upon termination of the Term for any reason on or prior
to the Term Expiration Date, Consultant shall be entitled to all earned but
unpaid installments of the Consulting Fee under this Agreement that are owed to
Consultant for Services performed prior to the effective date of termination,
and, subject to Section 2(d) hereof, all unreimbursed and documented expenses.


(b)Termination Without Cause; Change in Control.




2

--------------------------------------------------------------------------------





(i)Generally. Except as provided in Section 3(b)(ii) below, if, prior to the
Term Expiration Date, the Company terminates the Term without Cause, Consultant
shall be entitled to receive (A) the Consulting Fee for the remainder of the
Term, (B) Consultant shall be credited with one (1) additional year of vesting
service with respect to all then outstanding (x) restricted stock units in
respect of the Company’s Class A common stock (“RSUs”), (y) performance share
units in respect of the Company’s Class A common stock (“PSUs”) and (z)
nonqualified stock options in respect of the Company’s Class A common stock
(“Options”), and (C) all then vested Options shall remain exercisable for a
twelve month period following the date of termination. For the avoidance of
doubt, in this circumstance, all of Consultant’s then outstanding unvested
restricted shares of Class A common stock (“Restricted Stock”) that were issued
under the Restricted Stock Unit Agreement, dated as of April 27, 2017, between
Consultant and the Company shall be forfeited.


(ii)Change in Control. If, prior to the Term Expiration Date, the Company
terminates the Term without Cause following a Change in Control (a “Change in
Control Termination”) or in an Anticipatory CIC Termination that results in a
Related Change in Control during the Term, Consultant shall be entitled to
receive:


(1)the Consulting Fee for the remainder of the Term, which shall be payable in a
lump sum within 10 days following a Change in Control Termination or, in the
case of an Anticipatory CIC Termination, the Related Change in Control;


(2)the bonus that would otherwise be payable for the 2019 fiscal year under
Section 2(b) if the Services had continued through December 31, 2019, which
shall be payable at the time provided by Section 2(b) above or, in the case of
an Anticipatory CIC Termination that results in a Related Change in Control
after such time, within 10 days following the Related Change in Control;


(3)a cash payment equal to the sum of two (2) times (x) the Consulting Fee plus
(y) the Target Bonus, which amount shall be paid to Consultant in a lump sum
within 10 days following a Change in Control Termination or, in the case of an
Anticipatory CIC Termination, the Related Change in Control; and


(4)all unvested Options, RSUs, Restricted Stock and PSUs then held by Consultant
shall automatically vest in full.


In addition, if a Change in Control occurs during the Term and the Term (and
Services) expire upon the Term Expiration Date (other than due to a termination
for Cause), Consultant shall receive the payment set forth in Section
3(b)(ii)(3) above within 10 days following the Term Expiration Date.
As used herein, “Change in Control”, “Anticipatory CIC Termination” and “Related
Change in Control” shall have the meanings ascribed to them in the Employment
Agreement, dated as of April 27, 2017, between Consultant and the Company (the
“Employment Agreement”).
(iii)For purposes of this Agreement, “Cause” shall mean (A) the conviction of,
or nolo contendere or guilty plea, to a felony (whether any right to appeal has
been or may be exercised); (B) conduct constituting embezzlement, material
misappropriation or fraud, whether or not related to Consultant’s Services;
(C) commission of a material act of dishonesty or conduct in violation of
Company’s written policies and codes of conduct; (D) willful unauthorized
disclosure or use of Confidential Information (as defined in the Employment
Agreement; (E) material improper destruction of Company property; (F) willful
misconduct in connection with the performance of the Services; (G) a material
breach of this Agreement by Consultant, including a failure to perform the
Services; or (H) any conduct by Consultant resulting in, or which is reasonably
likely to result in, the Company or any of its affiliates


3

--------------------------------------------------------------------------------





experiencing public disgrace or disrepute; provided, however, that Consultant
shall be provided a single 10 business-day period to cure any such breach set
forth in clause (C), (E), (F) or (G), to the extent curable.


(iv)Release of Claims. Notwithstanding anything herein to the contrary,
Consultant’s entitlement to the payment and benefits set forth in this Section
3(b) shall be (A) conditioned upon Consultant’s having provided an irrevocable
waiver and release of claims in favor of the Company, its predecessors and
successors, and all of the respective current or former directors, officers,
employees, shareholders, partners, members, agents, or representatives of any of
the foregoing (collectively, the “Released Parties”), substantially in the form
customarily used by the Company, that has become effective in accordance with
its terms after any applicable revocation period and (B) subject to Consultant’s
continued compliance in all material respects with the Restrictive Covenants (as
defined below). For purposes of this Agreement, Section 24 (Section 409A) of the
Employment Agreement is hereby incorporated into this Agreement as if set forth
herein in its entirety.


4.Restrictive Covenants. Consultant agrees that Sections 5 through 11 (the
“Restrictive Covenants”) of the Employment Agreement are hereby incorporated
into this Agreement as if set forth herein in their entirety; provided that (i)
any reference in those provisions to “termination of employment” (or similar
phrasing) shall instead refer to termination of the Services under this
Agreement, with the effect that the periods applicable to the Restrictive
Covenants shall include the Term and, if applicable, the specified period
following the termination of the Services (i.e., the noncompetition,
nonsolicition and noninterference restrictions shall apply until the second
anniversary following termination of the Term) and (ii) Consultant’s employment
with Sonos, Inc. and its subsidiaries shall not violate the noncompetition
restrictions set forth in Section 5(a)(i) of the Employment Agreement (it being
understood, for the avoidance of doubt, that Consultant shall not be excused
from, and shall comply with, the nonsolicitation and noninterference
restrictions set forth in Section 5(a)(ii) of the Employment Agreement).


5.Miscellaneous.


(a)Taxes. As an independent contractor, Consultant shall be solely responsible
for any taxes due in connection with any compensation (including vesting of
equity awards from the Company) that Consultant receives in connection with this
Agreement and the performance of the Services hereunder, and Consultant agrees
to pay all such taxes when due.


(b)Cooperation. In addition to the Services, Consultant agrees that, upon
reasonable notice and without the necessity of the Company’s obtaining a
subpoena or court order, Consultant shall provide reasonable cooperation in
connection with any suit, action or proceeding (or any appeal from any suit,
action or proceeding), and any investigation and/or defense of any claims
asserted against any Released Parties, which relate to the Services or
Consultant’s prior employment with the Company and its affiliates as to which
Consultant may have relevant information (including but not limited to
furnishing relevant information and materials to the Company or its designee
and/or providing testimony at depositions and at trial), provided that the
Company shall reimburse Consultant for expenses reasonably incurred in
connection therewith, and provided further that any such cooperation shall be
scheduled to the extent reasonably practicable so as not to unreasonably
interfere with Consultant’s business or personal affairs.


(c)Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three (3) days after mailing (one (1) business day in
the case of express mail or overnight courier service) to the parties at the
following addresses or facsimiles (or at such other address for a party as shall
be specified by like notice):


4

--------------------------------------------------------------------------------





If to the Company:
Tribune Media Company

685 Third Avenue
New York, NY 10017
Attn: Chief Executive Officer
Attn: Chairman of the Compensation Committee
With a copy to:    
Meir D. Katz
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022


If to Consultant:
Mr. Edward Lazarus

At the most recent address on file with the Company


Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.
(d)Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in the State of New York, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of New York without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.


(e)Consent to Jurisdiction; Waiver of Jury Trial.


(i)Except as otherwise specifically provided herein, Consultant and the Company
each hereby irrevocably submits to the exclusive jurisdiction of the federal
courts located within the Borough of Manhattan (or, if subject matter
jurisdiction in such courts is not available, in any state court located within
the Borough of Manhattan) over any dispute arising out of or relating to this
Agreement. Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 5(e)(i); provided, however, that nothing herein shall preclude either
party from bringing any suit, action or proceeding in any other court for the
purposes of enforcing the provisions of this Section 5(e) or enforcing any
judgment obtained by either party.


(ii)The agreement of the parties to the forum described in Section 5(e)(i) above
is independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 5(e)(i) above,
and the parties agree that they shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court.
The parties agree that, to the fullest extent permitted by applicable law, a
final and non-appealable judgment in any suit, action or proceeding brought in
any applicable court described in Section 5(e)(i) above shall be conclusive and
binding upon the parties and may be enforced in any other jurisdiction.


(iii)The parties hereto irrevocably consent to the service of any and all
process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 5(c) above.


5

--------------------------------------------------------------------------------





(iv)Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (A) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (B) acknowledges that it and the other party hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 5(e)(iv).


(v)Except as determined in a final judgment by any arbiter of an action, suit or
proceeding brought in connection with any dispute arising out of or relating to
this Agreement, each party hereto shall be responsible for its own costs and
expenses (including outside attorneys’ fees and expenses) incurred in connection
with any dispute arising out of or relating to this Agreement.


(f)Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Company and Consultant with respect to the subject
matter hereof and supersedes all prior agreements and understandings (whether
written or oral), between Consultant and the Company, relating to such subject
matter, including, without limitation, the Employment Agreement. None of the
parties shall be liable or bound to any other party in any manner by any
representations and warranties or covenants relating to such subject matter
except as specifically set forth herein. Notwithstanding anything herein to the
contrary, nothing in this Agreement (other than the termination provisions in
Section 3 above) shall divest Consultant from any compensation or benefits
previously granted to or vested by Consultant, including equity awards granted
or vested prior to the Effective Date.


(g)Amendment; No Waiver. No provisions of this Agreement may be amended,
modified, waived or discharged except by a written document signed by Consultant
and a duly authorized officer of the Company. The failure of a party to insist
upon strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement. No failure or delay by either party in exercising any right or
power hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment of any steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.


(h)Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party; provided that in the event that any court of competent
jurisdiction shall finally hold in a non-appealable judicial determination that
any of the Restrictive Covenants (whether in whole or in part) is void or
constitutes an unreasonable restriction against Consultant, such provision shall
not be rendered void but shall be deemed to be modified to the minimum extent
necessary to make such provision enforceable for the longest duration and the
greatest scope as such court may determine constitutes a reasonable restriction
under the circumstances. Subject to the foregoing, upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


(i)Assignment.


(i)This Agreement is personal to Consultant and without the prior written
consent of the Company shall not be assignable by Consultant, except for
assignment by will or the laws of descent and distribution, and any assignment
in violation of this Agreement shall be void. The Company may only assign this
Agreement, and its rights and obligations hereunder, in accordance with the
terms of Section 5(i)


6

--------------------------------------------------------------------------------





(ii) below, or to an affiliate of the Company; provided that any such assignee
expressly agrees to assume in writing and perform all obligations of the Company
hereunder.


(ii)This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction, and, in the event of Consultant’s
death, Consultant’s estate and heirs in the case of any payments due to
Consultant hereunder). Consultant acknowledges and agrees that all of
Consultant’s covenants and obligations to the Company, as well as the rights of
the Company hereunder, shall run in favor of and shall be enforceable by the
Company and its successors and assigns.


(iii)In the event of Consultant’s death before payments that have been earned by
Consultant under this Agreement have been paid to him, the Company shall pay to
Consultant’s surviving spouse or, if different, Consultant’s designated
beneficiary (or, if no spouse is then surviving and no beneficiary has been
designated by Consultant, to Consultant’s estate) all such payments at the times
that such payments were due to be paid to Consultant.


(j)Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


[Remainder of page intentionally left blank; signature page follows]








7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.


TRIBUNE MEDIA COMPANY


/s/ Peter Kern
By: Peter Kern
Title: Chief Executive Officer


CONSULTANT:
/s/ Edward P. Lazarus
Edward P. Lazarus






8